DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on June 10, 2022.
Claims 1 and 11-13 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in an E-Mail by Mr. Herman W. Paris of registration number 54,359, on June 29, 2022.  In the E-Mail communication, Mr. Paris has agreed and authorized the examiner to further amend Claims 1 and 11-13 on the amendment dated on June 10, 2022.

Claims

Replacing Claims 1 and 11-13 of the amendment dated on June 10, 2022 with the following:


Claims:
1.	A transformation key generation apparatus comprising:
		a processor; and
		a memory storing program instructions that cause the processor to receive a decryption key of a first public key encryption scheme and a public key of a second public key encryption scheme, and generate a transformation key for transforming first ciphertext of the first public key encryption scheme into second ciphertext of the second public key encryption scheme, the transformation key being generated by converting a probabilistic circuit by using a probabilistic indistinguishability obfuscator or being generated by converting a function secret sharing key (k1, k2) to (k1, ctd[Symbol font/0x7E]), 
		wherein the decryption key of the first public key encryption scheme and the public key of the second public key encryption scheme are directly written in the probabilistic circuit, and the probabilistic circuit calculates m[Symbol font/0xAC]Decs(sks, cts) and ctd[Symbol font/0xAC]Encd(pkd, m) to output ctd being the second cipher text, and
		wherein the function secret sharing key (k1, k2) is generated by using an algorithm of two-party function secret sharing and ctd[Symbol font/0x7E] is a ciphertext obtained by transforming k2 by using the public key of the second public key encryption scheme.

2-10. 		(Canceled)

11. 	A transformation key generation method for causing a computer to execute:
		receiving a decryption key of a first public key encryption scheme and a public key of a second public key encryption scheme; and
		generating a transformation key for transforming first ciphertext of the first public key encryption scheme into second ciphertext of the second public key encryption scheme by using a probabilistic circuit or function secret sharing, the transformation key being generated by converting a probabilistic circuit by using a probabilistic indistinguishability obfuscator or being generated by converting a function secret sharing key (k1, k2) to (k1, ctd[Symbol font/0x7E]), 
		wherein the decryption key of the first public key encryption scheme and the public key of the second public key encryption scheme are directly written in the probabilistic circuit, and the probabilistic circuit calculates m[Symbol font/0xAC]Decs(sks, cts) and ctd[Symbol font/0xAC]Encd(pkd, m) to output ctd being the second cipher text, and
		wherein the function secret sharing key (k1, k2) is generated by using an algorithm of two-party function secret sharing and ctd[Symbol font/0x7E] is a ciphertext obtained by transforming k2 by using the public key of the second public key encryption scheme.

12. 		A non-transitory computer-readable recording medium having stored therein program instructions for causing a processor to execute:
		receiving a decryption key of a first public key encryption scheme and a public key of a second public key encryption scheme; and
		generating a transformation key for transforming first ciphertext of the first public key encryption scheme into second ciphertext of the second public key encryption scheme by using a probabilistic circuit or function secret sharing, the transformation key being generated by converting a probabilistic circuit by using a probabilistic indistinguishability obfuscator or being generated by converting a function secret sharing key (k1, k2) to (k1, ctd[Symbol font/0x7E]), 
		wherein the decryption key of the first public key encryption scheme and the public key of the second public key encryption scheme are directly written in the probabilistic circuit, and the probabilistic circuit calculates m[Symbol font/0xAC]Decs(sks, cts) and ctd[Symbol font/0xAC]Encd(pkd, m) to output ctd being the second cipher text, and
		wherein the function secret sharing key (k1, k2) is generated by using an algorithm of two-party function secret sharing and ctd[Symbol font/0x7E] is a ciphertext obtained by transforming k2 by using the public key of the second public key encryption scheme.

13. 	
		[[the]]The transformation key generation apparatus according to claim 1[[;]], wherein the program instructions further cause the processor to:
		 generated transformation key;
		 transformed second cipher text.



Allowable Subject Matter
Claims 1 and 11-13 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Independent Claim 1 is allowable based on the amendment presented on June 10, 2022 and the examiner’s amendment dated on June 29, 2022.
Specifically, the independent Claim 1 now recites limitations as follows:
“A transformation key generation apparatus comprising: 
a processor; and 
a memory storing program instructions that cause the processor to receive a decryption key of a first public key encryption scheme and a public key of a second public key encryption scheme, and generate a transformation key for transforming first ciphertext of the first public key encryption scheme into second ciphertext of the second public key encryption scheme, the transformation key being generated by converting a probabilistic circuit by using a probabilistic indistinguishability obfuscator or being generated by converting a function secret sharing key (k1, k) to (k1, cta-), 
wherein the decryption key of the first public key encryption scheme and the public key of the second public key encryption scheme are directly written in the probabilistic circuit, and the probabilistic circuit calculates m<-Decs(sks, cts) and cta<-Enca(pka, m) to output cta being the second cipher text, and 
wherein the function secret sharing key (ki, k2) is generated by using an algorithm of two-party function secret sharing and ctd- is a ciphertext obtained by transforming k2 by using the public key of the second public key encryption scheme”. 
The cited reference Yasuda et al. (US PGPUB. # US 2020/0344049) discloses, a transformation generation apparatus in Fig. 1 and Fig. 4. Yasuda further discloses, the conversion key generation unit 412 retrieves the decryption key sk.sub.i and the public key pk.sub.j from the memory 42. The conversion key generation unit 412 executes an RKGen algorithm in the multi-key homomorphic encryption, taking as input the retrieved decryption key sk.sub.i and public key pk.sub.j, so as to encrypt the decryption key sk.sub.i with the public key pk.sub.j to generate a conversion key rk.sub.i.fwdarw.j. The conversion key rk.sub.i.fwdarw.j is a key for converting a ciphertext encrypted with a public key pk.sub.i in the pair of the conversion source into a converted ciphertext that can be decrypted with a decryption key sk.sub.j in the pair of the conversion target. The conversion key generation unit 412 writes the generated conversion key rk.sub.i.fwdarw.j in the memory 42. (¶100). Specifically, the ciphertext conversion unit 712 executes the Enc algorithm in the multi-key homomorphic encryption, taking as input the public key pk.sub.j in the pair of the conversion target and the ciphertext TC, so as to encrypt the ciphertext TC with the public key pk.sub.j to generate a ciphertext C*. The ciphertext conversion unit 712 executes the Eval algorithm in the multi-key homomorphic encryption, taking as input the ciphertext C*, an operation f.sub.Dec, the public key pk.sub.j, and the conversion key rk.sub.i.fwdarw.j for each integer i of i=1, . . . , s, so as to generate the converted ciphertext RC resulting from performing the operation f.sub.Dec on the ciphertext C*. (¶119). 
The reference by Kitazawa et al. (US PGPUB. # US 2015/0378627) discloses, a secret sharing module 120 includes an aggregate of software for performing the secret sharing processing, and performs processing relating to the secret sharing application. Secret sharing module 120 includes access controller 121, external I/O controller 122, secret sharing setter 123, and secret sharing engine 124. (Fig. 3(120), ¶52). A Filter driver 152 includes access controller 153 and data controller 154. Filter driver 152 is a driver that is arranged, for each of storage drivers, between I/O manager 151 and FSD 155. Filter driver 152 operates in cooperation with secret sharing module 120. Filter driver 152 is one example of a controller that generates second data that is different from source data (one example of first data), sends the first data to secret sharing module 120 (one example of the secret sharing or the division), and outputs the second data instead of the first data. (¶64). A  known encryption technology may be combined with the secret sharing technology. Accordingly, the security at the time of the secret sharing processing can be improved further. (¶255).
Sebastian Gajek (US PGPUB. # US 2017/0366338) discloses, a method for providing encrypted data on a client, a cloud or the like includes, providing, for each user, a user-specific encryption key for encrypting user-specific plaintext. A common decryption key is computed with a pre-determined f netion using the user-specific encryption keys as input for the function, The function is a polysized function supporting poly-many additions and a single multiplication. Each user-specific plaintext is encrypted with the corresponding user-specific encryption key resulting in user-specific ciphertexts, The encrypting is performed such that encryption is homomorphic in the user-specific plaintext as well in the user-specific encryption keys. A. common ciphertext is computed with the function using the user-specific ciphertexts as input for the function. The common ciphertext and the common decryption key are provided for decryption. (Abstract).
Rao et al. (US PGPUB. # US 2017/0366519) discloses, a  method for protecting sensitive data via data re-encryption is provided. Encrypted data is maintained. A data query is received from a user associated with a public key and a secret key. Results of the query are computed by identifying at least a portion of the encrypted data and by adding plaintext for the identified portion of the encrypted data as the results. A re-encryption key is generated for the results using the public key of the user and the results are re-encrypted using the re-encryption key. The re-encrypted results are then transmitted to the user. (Abstract).
Matsuzaki et al. (US PGPUB. # US 2017/0099263) discloses, an instruction indicating which of an encrypted search and an unencrypted search a data computation device is to perform; generating an encrypted feature quantity and transmitting the encrypted feature quantity to the data computation device; generating an encrypted similarity value and transmitting the encrypted similarity value; and receiving encrypted reference data from the data computation device and decrypting the encrypted reference data. A homomorphic encryption scheme that makes decryption by the data computation device unsuccessful is used when the encrypted search is performed, whereas an encryption scheme that makes decryption by the data computation device successful is used when the unencrypted search is performed. (Abstract).
Saito et al. (US PGPUB. # US 2016/0254914) discloses, registered network-based identification corresponding to any of networks is stored in a key device 12. A terminal device 11 sends ciphertext and network-based identification to the key device 12, using a network. The key device 12 receives the sent ciphertext and network-based identification and outputs response information corresponding to a decrypted value of the ciphertext when the network-based identification corresponds to the registered network-based identification. The terminal device 11 obtains the decrypted value from the response information. (Abstract).
Gilad Parann-Nissany (US PGPUB. # US 2015/0372812) discloses, a mehtod for key management in an as-a-service (aaS) context. Methods include the steps of: upon receiving a creation request in a provider computing-environment, creating a specific key in at least one location in the provider computing-environment by repetitively computing respective specific-key contributions: in a set of N computing resources in the provider computing-environment; and in a set of M customer locations in a customer computing-environment; and applying the respective specific-key contributions to change a specific-key value in the computing resources, wherein the respective specific-key contributions are never revealed to any computing resources, and to any customer locations, other than respective contributors; wherein at least one location is a region of memory located in a computing resource operationally connected to the provider computing-environment, wherein the customer locations are regions of memory located in a computing resource operationally connected to the customer computing-environment. (Abstract).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “…….the transformation key being generated by converting a probabilistic circuit by using a probabilistic indistinguishability obfuscator or being generated by converting a function secret sharing key (k1, k) to (k1, cta-), wherein the decryption key of the first public key encryption scheme and the public key of the second public key encryption scheme are directly written in the probabilistic circuit, and the probabilistic circuit calculates m<-Decs(sks, cts) and cta<-Enca(pka, m) to output cta being the second cipher text, and wherein the function secret sharing key (ki, k2) is generated by using an algorithm of two-party function secret sharing and ctd- is a ciphertext obtained by transforming k2 by using the public key of the second public key encryption scheme…”, in combination with the rest of the limitations recited in the independent claim(s).
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 11 is a method claim of above apparatus claim 1 and Claim 12 is a non-transitory  computer-readable recording medium claim of above apparatus claim 1, and therefore, they are also allowed.
Claim 13 depend on the allowed claim 1, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498